Citation Nr: 0120332	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left thigh involving Muscle Group XIII, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Helinski, Counsel




INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  

This matter was previously before the Board and denied in a 
January 2000 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in June 2000, the Court vacated 
the Board's January 2000 decision, and remanded the matter 
back to the Board for development consistent with the June 
2000 Joint Motion for Remand and to Stay Further Proceedings. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's residuals of a gunshot wound to the left 
thigh are not productive of moderately severe damage to 
Muscle Group XIII. 

3.  The veteran's residuals of a gunshot wound to the left 
thigh involving Muscle Group XIII manifest a 12-cm, linear, 
well-healed scar that is the equivalent of a tender and 
painful scar.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the left thigh involving 
Muscle Group XIII have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.56, 4.73, Diagnostic Code 5313 (2000).

2.  The criteria for a 10 percent rating for a scar 
associated with residuals of a gunshot wound to the left 
thigh involving Muscle Group XIII have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.56, 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for an 
increased rating for his service-connected residuals of a 
gunshot wound to the left thigh involving Muscle Group XIII, 
currently rated as 10 percent disabling.  In the veteran's 
Substantive Appeal received at the RO in January 1997, he 
indicated that he had constant pain in his left thigh.  

According to the Joint Motion, in the January 2000 Board 
decision that previously denied this claim, the Board failed 
to consider assigning a separate rating for the veteran's 
scar on his left thigh.  As such, the Board will consider 
that point in this decision, along with any other potentially 
applicable bases for an increased rating.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations, 
including examinations as recent as March 1999.  In short, 
the Board finds that the duty to assist has been satisfied, 
and this case is ready for appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a question 
arises as to which of two ratings apply under a particular 
Diagnostic Code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making a 
disability evaluation.  See 38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In evaluating 
disabilities of the musculoskeletal system it is necessary to 
consider, along with the schedular criteria, functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A brief review of the history of this appeal reveals that in 
a September 1971 rating decision, the veteran was awarded 
service connection for residuals of a gunshot wound to the 
left thigh involving Muscle Group XIII, rated as 10 percent, 
effective from April 1971.  That decision was based on 
findings that during service, in November 1967, the veteran 
sustained a wound to the left thigh, for which he was 
hospitalized from December 1967 to June 1968.  A December 
1967 service medical record indicates that the veteran was 
injured in a firefight with hostile forces.  The veteran was 
seen at a surgical hospital where debridement failed to 
reveal any nerve or artery injury.  The veteran underwent a 
delayed primary closure.  After the sutures were removed, the 
veteran underwent physical therapy.  He complained that his 
knee would occasionally give away.  In a June 1971 VA 
examination, the veteran was diagnosed with residual bullet 
wound and surgical scar in the upper lateral aspect of the 
left thigh, with involvement of Muscle Group XIII.  
 
In January 1996, the veteran filed a claim for an increased 
rating for the disability on appeal.  In conjunction with his 
claim, he submitted two medical records from the Marion 
General Hospital.  A January 1996 record indicates that the 
veteran was seen with complaints of slight pain at his old 
bullet wound injury to the left thigh.  The veteran denied 
any significant pain since the bullet was removed, although 
he indicated that for the past ten years, he has started 
favoring his left leg due to discomfort and numbness in the 
leg and lower back.  He felt that this was adversely 
affecting his job performance.  The findings included a 
linear scar along the mid thigh area, slightly tender.  There 
was no vascular compromise or significant motion compromise.  
An x-ray report revealed a 5mm x 4mm metallic fragment, but 
there was no evidence of osseous abnormalities of the left 
hip or proximal left femur.  

In a February 1996 rating decision, the RO denied the 
veteran's claim for an increased rating.  The veteran 
disagreed with that rating, and initiated this appeal.  

A June 1996 statement from Julie P. Rindler, M.D., indicates 
that the veteran had findings consistent with mild left low 
lumbosacral nerve root irritation.  A July 1996 private 
medical statement from Dr. Rindler indicates that she was 
unable to say that 100 percent of the veteran's complaints of 
pain was related to his gunshot thigh injury.  Rather, she 
indicated that there were "other considerations, including 
referred pain to the left thigh from nerve irritation in the 
back."

In November 1998, this matter was before the Board, and 
remanded for additional development, including medical 
records, employment records, and a VA examination.  

VA outpatient treatment records dated from March 1997 to 
October 1998 reveal that the veteran was seen periodically 
with complaints of left thigh pain and numbness.  A June 1997 
record indicates that the veteran had a post-traumatic thigh 
laceration with scarring, resulting in tight hamstrings.  
Some stretching exercises were recommended.  

In March 1999, the veteran underwent a VA examination for 
scars.  The veteran complained of numbness in his left leg, 
that had worsened over time.  The veteran indicated that 
climbing stairs caused tightness in his thigh.  He also 
indicated that his left leg pain leads to insomnia.  The 
examiner noted a 12-cm well-healed scar on the left thigh.  
There was no discoloration or volume loss.  The scar 
manifested some tenderness to touch, and some slight 
decreased light touch sensation.  Electromyography of the 
left hip, leg, and foot, were normal.  The impression was 
shell fragment wound, left thigh, resulting in a retained 
foreign body in the left leg and a 12cm well healed scar to 
the left thigh.  Muscle damage to the left Muscle Group XIII 
was described as "remote and without clinical consequence" 
with symmetric motor strength in both the right and left 
Muscle Group XIII.  Sensory abnormality to the left lower 
extremity was noted to be of unknown origin, because 
electromyography was normal.  The examiner opined that "the 
Veteran's prior shell fragment wound to the left thigh does 
not impair the Veteran's capacity for performing 
substantially gainful employment."  Additionally, the 
examiner stated that "despite injuries suffered by the 
Veteran in active service . . . there is no evidence that 
these injuries impair the Veteran's capacity for 
substantially gainful employment."

The veteran also underwent a VA muscles examination in March 
1999.  The examiner indicated that the muscle damage was 
remote, and without clinical consequences.  There was 
symmetric motor strength in both the right and left Muscle 
Group XIII.  The examiner, who was the same examiner who 
performed the scars examination, made similar findings as 
already noted in the scars examination.  

The veteran is presently assigned a 10 percent rating for 
residuals of a gunshot wound to the left thigh involving 
Muscle Group XIII, according to 38 C.F.R. § 4.73, Diagnostic 
Code 5313.  See 38 C.F.R. § 4.56.  The Board notes that 
during the pendency of this appeal, the VA issued new 
regulations for evaluating disabilities due to muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73.  
See 62 Fed.Reg. 30235-30240 (1997) (hereinafter referred to 
as "amended" or "current" regulations).  Those regulations 
were made effective July 3, 1997.  Generally, where the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karras v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

In the present case, in a June 1999 Supplemental Statement of 
the Case, the RO set forth the amended version of the 
regulations.  It is not clear if the RO also considered the 
former version of the regulations at that time.  As such, the 
Board has considered whether the veteran would be prejudiced 
if the Board proceeded with appellate review of the claim, 
without RO consideration of his claim under both versions of 
the regulation.  

The Board has compared the previous version of the 
regulations affecting the disability under consideration in 
this appeal with the current version of the regulations.  See 
38 C.F.R. §§  4.56, 4.73 (2000); cf. 38 C.F.R. §§ 4.47-4.56, 
4.73 (1996).  Although the current regulations for evaluating 
muscle disabilities have been consolidated and rephrased, the 
elements for consideration in determining the degree of 
disability have not changed.  Therefore, as there have been 
no substantive changes in the regulations that would alter 
the analysis for rating the veteran's disability on appeal, 
the Board will proceed with disposition of this appeal.  

The veteran's residuals of a gunshot wound to the left thigh 
involving Muscle Group XIII is currently evaluated under the 
criteria for impairment of Muscle Group XIII.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  The muscles involved in Muscle 
Group XIII include the muscles of the posterior thigh group, 
hamstring complex of 2 joint muscles: 1) Biceps femoris; 2) 
semimembranosus; and, 3) semitendinosus.  The functions 
affected by these muscles include extension of the hip and 
flexion of the knee; outward and inward rotation of flexed 
knee; acting with rectus femoris and sartorius, synchronizing 
simultaneous flexion of hip and knee and extension of the hip 
and knee and extension of hip and knee by belt-over-pulley 
action at the knee joint.  The currently assigned 10 percent 
rating for the veteran's thigh disability reflects a moderate 
disability.  The next higher evaluation available under 
Diagnostic Code 5313 is a 30 percent evaluation, which is 
assigned for a moderately severe disability.  

The Board notes that for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).  In rating muscle injuries under 
Diagnostic Codes 5301 through 5323, such disabilities shall 
be classified as slight, moderate, moderately severe, or 
severe.  See 38 C.F.R. § 4.56 (d).  

Under VA regulations, a "moderate" disability of muscles 
results from a type of injury that is through and through or 
a deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  See 38 C.F.R. § 4.56 (d)(2)(i).  There must be 
service department records or other evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, as described above, particularly a 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  See 
38 C.F.R. § 4.56 (d)(2)(ii).  The objective findings must 
consist of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, as well as some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (d)(2)(iii).

VA regulations provide that a "moderately severe" 
disability of muscles shall represent a type of injury 
manifested by a through and through or deep penetrating wound 
by a small high velocity missile or a large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts and intermuscular scarring.  See 38 C.F.R. 
§ 4.56 (d)(3)(i).  There must be service department records 
or other evidence showing hospitalization for a long period 
for treatment of the wound, as well as a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, as described above, and, if present, evidence of 
inability to keep up with work requirements.  See 38 C.F.R. 
§ 4.56 (d)(3)(ii).  Finally, there must be entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side must 
demonstrate positive evidence of impairment.  See 38 C.F.R. 
§ 4.56 (d)(3)(iii).

Reviewing the evidence of record, in light of the applicable 
regulations summarized above, the Board finds that the 
currently assigned 10 percent rating for the veteran's 
residuals of a gunshot wound to the left thigh involving 
Muscle Group XIII is appropriate.  The medical evidence of 
record indicates that in January 1996, there was no vascular 
compromise or significant motion compromise.  There was also 
no evidence of osseous abnormalities in the left hip or 
femur.  The veteran indicated that he had began favoring his 
left leg, but that was due to discomfort and numbness in the 
leg and lower back.  A June 1996 private medical statement 
indicates that the veteran had some nerve irritation in his 
back, which contributed to the veteran's complaints of pain 
in the left thigh.  The more recent medical evidence, dated 
in March 1999, indicates that the veteran had symmetric motor 
strength in both the right and left Muscle Group XIII, and an 
electromyographic study of the left hip and lower extremity 
was normal.  Muscle damage was described as remote, and 
without clinical consequences.  

The Board finds that the foregoing symptoms are reflective of 
no more than a moderate disability under 38 C.F.R. § 4.56, 
which is reflective of a 10 percent rating.  The medical 
evidence does not reflect symptoms indicative of a moderately 
severe disability, and there is no basis for assigning a 
higher rating in this case.  Other than some tender scarring 
(which is discussed below), the veteran's disability 
currently manifests little symptomatology.  There is no 
evidence of weakness, fatigue, or incoordination.  There is 
also no evidence of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles, as compared with the right 
thigh.  Significantly, muscle strength and endurance of the 
left and right thigh is symmetric.  The Board acknowledges 
the veteran's complaints of pain, but finds that to the 
extent that such pain is due to his disability on appeal (and 
not due to his nerve irritation in his back) such symptoms 
are contemplated in the currently assigned 10 percent rating.  
In short, there is simply no evidence for a rating in excess 
of the currently assigned 10 percent rating under 38 C.F.R. 
§ 4.56.  See 38 C.F.R. § 4.73, Diagnostic Code 5313.  

As noted at the outset of this decision, the Joint Motion 
indicated that although the Board noted the veteran's tender 
scar, the Board did not discuss the veteran's potential 
entitlement to an increased rating based on the scar.  More 
specifically, the Joint Motion indicated that:

[a]lthough the Board noted the objective 
evidence from the March 1999 examination 
noting that [the veteran's] scar had some 
tenderness to the touch and slight 
decreased sensation to light touch . . . 
, it failed to discuss his entitlement to 
an increased rating on this basis.  
Consequently, remand is required for the 
Board to provide an adequate discussion 
with regard to [the veteran's] 
entitlement to an increased rating 
pursuant to the Court's holding in 
Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) . . . .  

Joint Motion, at 3.  

In the case of Esteban v. Brown, the Court noted that while 
"pyramiding of disabilities is to be avoided pursuant to 
38 U.S.C. § 1155 and 38 C.F.R. § 4.14 . . . it is possible 
for a veteran to have separate and distinct manifestations 
from the same injury permitting two different disability 
ratings."  Esteban, 6 Vet. App. at 261.  "The critical 
element is that none of the symptomatology for [one 
condition] is duplicative of or overlapping with the 
symptomatology of the [other condition]."  Id. at 262 
(emphasis in original).  

The rating criteria for evaluating scar disabilities is set 
forth in 38 C.F.R. § 4.118.  As the veteran's scar is not on 
his face, not due to burns, and not poorly nourished with 
ulceration, the only two potentially applicable codes are 
Diagnostic Codes 7804 and 7805.  According to Diagnostic Code 
7804, a 10 percent rating is prescribed for scars, 
superficial, tender and painful on objective demonstration.  
A note to that Diagnostic Code indicates that the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement.  Under Diagnostic Code 7805, other scars are to 
be rated on limitation of function of part affected.  

Reviewing the regulations for evaluating muscle disabilities 
in conjunction with the criteria for scars noted above, the 
Board finds that a question arises as to whether the 
symptomatology for scarring is contemplated in the rating 
criteria for evaluating the veteran's muscle injury.  In 
other words, while the regulation for evaluating muscle 
disabilities contemplates some degree of scarring, the type 
of scarring (i.e. the scar symptomatology) is not specified 
in the regulation, other than for severe muscle disability, 
which contemplates adherent scarring.  More specifically, 
according to 38 C.F.R. § 4.56, under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
and severe.  See 38 C.F.R. § 4.56(d).  For slight muscle 
disability, the objective findings include "minimal scar."  
Id. at (d)(1)(iii).  For moderate muscle and moderately 
severe muscle disability, objective findings include 
"entrance and (if present) exit scars, small or linear."  
Id. at (d)(2)(iii) and (d)(3)(iii).  For severe muscle 
disability, the objective findings include "intermuscular 
binding and scarring," as well as "ragged, depressed and 
adherent scars," and "adhesion of scar to one or more 
[bones]."  Id. at (d)(4).    

There is no specific indication that the regulations for 
evaluating muscle injuries, as summarized in pertinent part 
above, contemplate tender and painful scarring, as described 
in 38 C.F.R. § 4.118, Diagnostic Code 7804.  In light of this 
ambiguity, the Board will resolve this matter in favor of the 
veteran, and award a separate 10 percent rating for his 
tender scarring, based on findings in the March 1999 VA 
examination report that the veteran's scar manifests 
tenderness to touch, and some decreased light touch 
sensation.  While the Board finds that a 10 percent rating is 
warranted for the veteran's scar, there is no basis for a 
rating in excess of 10 percent for the scar, by rating the 
veteran's scar by analogy to other Diagnostic Codes for 
scars, which allow for higher ratings.  In that regard, at 
most the veteran's scar is tender and has some decreased 
sensation, but there is simply no evidence of more severely 
disabling symptomatology or functional impairment pertaining 
to the scar.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a gunshot wound to the left thigh involving 
Muscle Group XIII, including any effects this disability has 
on the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered and applied all pertinent aspects of 
38 C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence is consistent with no more than a 10 percent rating 
for residuals of a gunshot wound to the left thigh involving 
Muscle Group XIII, and a separate 10 percent rating for 
tender scarring manifested in that disability.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a higher rating.  The Board 
has considered the benefit of the doubt rule in this case, 
and has applied it where appropriate.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran may be 
entitled to an extra-schedular rating based on difficulty 
obtaining or retaining employment.  In the veteran's 
Substantive Appeal, received in January 1997, the veteran 
indicated that he had missed several days of work per year, 
due to pain in his left thigh and knee.  However, in the 
recent VA examination, dated in March 1999, the examiner 
opined that the veteran's prior shell fragment wound does not 
impair the veteran's capacity to perform substantially 
gainful employment.  Moreover, the Board emphasizes that the 
VA Schedule for Rating Disabilities is premised on the 
average impairment in earning capacity resulting from 
service-connected diseases and injuries and their residuals.  
38 C.F.R. § 4.1.  In this regard, the effects of the 
veteran's residuals of a gunshot wound to the left thigh 
involving Muscle Group XIII, on his employability is 
reflected in the currently assigned 10 percent rating, with a 
separate 10 percent rating for scarring.  There is no 
evidence in the record, nor is it specifically contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's residuals of a gunshot wound to the 
left thigh involving Muscle Group XIII.  As such, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to the left thigh involving Muscle Group XIII, 
is denied.
 
Subject to the rules and regulations governing awards of 
monetary benefits, a separate 10 percent rating for a tender 
scar associated with residuals of a gunshot wound to the left 
thigh involving Muscle Group XIII, is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

